Appeal from an order of the Supreme Court at Special Term, entered September 14, 1955, in Niagara County, which (1) denied in part a motion by plaintiffs for an order directing defendant to answer certain questions at an examination before trial and (2) granted a motion by defendant for an order directing plaintiffs to answer certain questions at an examination before trial.
Appeal dismissed without costs on the ground that the order does not constitute an appealable order. (See Bernstock v. Paramount Beauty Shoppe, 257 App. Div. 1004; Matter of Jackson v. B. L. T. Garment Co., 267 App. Div. 831; Oppenheimer v. Duophoto Corp., 271 App. Div. 1005; Matter of Myer v. Myer, 271 App. Div. 1004.)